I concur specially in the majority opinion. I agree that controlling importance must be attached to the language used by the Legislature in the Unemployment Compensation Act of 1936, and the problem before us must be solved on the basis of that language. However, it is my opinion that the sentence construction of the language used claims a greater degree of consideration than does the meaning of the word "work" as used in the governing provision of the act.
Legislation of this character is comparatively new in this country. The courts of last resort which have spoken on the interpretation of comparable clauses are not in accord. In many instances the difference of opinion can be accounted for by differences in the wording of the statutes; in other instances it cannot. Some courts have gone far afield in searching for aids of interpretation. I shall not in this concurring opinion attempt to analyze the various judicial impressions on the subject, many of which are alluded to in the other opinions filed herein. It is my view that the best solution of the problem lies in a careful analysis of the language used by our Legislature.
The legislative branch of the government is authorized to determine the policy of the law within constitutional limits. Primarily, then, the policy and purpose of a law is a legislative and not a judicial question. Cognizance of the purpose to be accomplished by the law or consideration of the best method of accomplishing that purpose present judicial questions when the language used by the Legislature is obscure in meaning or when the literal application leads to absurd results. In other words, when the question before the court is one of statutory construction we first look within the four corners of the statute to determine the legislative intent. The natural meaning and grammatical arrangement of the words are matters of primary importance. Shaw v. Grumbine, 137 Okla. 95,278 P. 311; Falter v. Walker, 47 Okla. 527, 149 P. 1111.
The question before us is whether a workman who is not working by reason of a labor dispute in which he is participating can draw unemployment compensation if the factory or establishment where he was working is continuing to operate or has resumed operations on substantially a full production basis. It is conceded that if the factory has ceased to operate by reason of the dispute, he could not.
In considering this question it is appropriate to observe that we are dealing with a statute enacted before our entrance into the present war as applied to a situation which likewise arose in time of peace. We are therefore not concerned with the power of the executive branch of the government to deal with labor disputes in time of war, nor the question of the extent to which legislation appropriate in time of peace may be suspended by executive action in time of war.
In framing the legislation now before us, it was proper for the Legislature to consider whether the benefits of unemployment insurance should be extended to those engaged in labor disputes and out of employment for that reason. It may also be assumed that it *Page 43 
would have been proper for it to have so framed the act that benefits would accrue to unemployed workmen only when the labor dispute resulted in a stoppage of work at the factory, that is, a cessation of the operation of the factory. Or it may be assumed that the Legislature could have indicated that the cessation of work must be due to a strike as distinguished from a lockout, thus emphasizing the voluntary character of the unemployment as the basis for the receipt of benefits.
The question, however, is not what the Legislature could or should have done. It is, what it did.
By section 5 of the Oklahoma Unemployment Compensation Law (ch. 52, S. L. 1936) it was provided in part:
"An individual shall be disqualified for benefits:
". . . For any week in which it is found by the Commissioner that his total or partial unemployment is due to a stoppage of work which exists because of a labor dispute at the factory,
establishment or other premises at which he is or was last employed, . . ." (Emphasis ours).
The term "stoppage of work" which appears in the act is sufficiently general in its meaning as commonly understood to comprehend either the act of the individual in ceasing to work or the condition of a factory in which all work has been stopped. What it means in this particular case depends upon the manner in which it was used in the act.
In this case it is said by the employer to allude to a cessation of work at the factory by reason of the subsequent appearance in the sentence of an allusion to the "factory, establishment or other premises" where the worker had been employed. This argument treats the designation of place as it appears in the statute as identified with the "stoppage of work." It was not so used by the Legislature. On the contrary, it is identified with the labor dispute and designates the place where the labor dispute exists. It reads, "because of a labor dispute at the factory," etc. The words "at the factory" are words of limitation as to place. As such they ordinarily refer to and limit the last antecedent. The applicable rule was stated and applied in Board of Trustees of Firemen's Relief and Pension Fund, City of Muskogee, v. Templeton, 184 Okla. 281,86 P.2d 1000, where we said in paragraph 4 of the syllabus:
"A limiting clause in a statute is generally to be restrained to the last antecedent, unless the subject matter requires a different construction."
See, also, Baum v. City of Oklahoma City, 190 Okla. 618,126 P.2d 249.
The last antecedent in the statute before us is the "labor dispute," not the stoppage of work."
A labor dispute may exist at the factory without a "shutdown." Of course, if a labor dispute does result in a shutdown or stoppage of operations at the plant or factory, it may result in a stoppage of work for individuals not involved in the labor dispute. Individuals not so involved are the subject of consideration by the Legislature in the statutory provisions immediately succeeding the above-quoted language.
It is thus my opinion that the thing which must exist at the factory is, under the terms of the statute, the labor dispute, not the stoppage of work; that when the labor dispute exists at the factory resulting in a stoppage of work by the individual, he is disqualified to receive benefits if he is a participant in the labor dispute and not working by reason of his own voluntary desire, regardless of whether the factory stops or does not stop operating.
It is interesting to note that the particular section and sentence now before us has been twice changed by subsequent sessions of the State Legislature, no doubt for the purpose of eliminating controversy in connection with situations of the character now before us. In 1939, by section 3 of chapter 52, S. L. 1939, it was provided in part:
"An individual shall be disqualified for benefits . . . : *Page 44 
"For any week in which it is found by the Commissioner that his total or partial unemployment is due to a labor dispute at the factory, establishment or other premises at which he is or was last employed; . . ."
Notice that the limiting words "at the factory," etc., were retained in the statute as was the antecedent "labor dispute," but the more remote term "stoppage of work" was eliminated from the sentence, thus avoiding the confusion which constitutes the basis of this controversy wherein it is sought to make the words of limitation refer to a remote antecedent.
Subsequently, the 1941 Session of the Legislature, by section 6 of chapter 69, S. L. 1941, again amended the portion of the statute under consideration. The provision as amended read:
"An individual shall be disqualified for benefits:
"For any week with respect to which the Commission finds that his unemployment is due to a stoppage of work which exists at the factory, establishment or other premises at which he is or was last employed, because of a labor dispute; . . ."
Notice that this Legislature struck "labor dispute" as the immediate antecedent of the limiting words "at the factory" and inserted in lieu thereof the words "stoppage of work." The Legislature has thus adopted a sentence construction of a different meaning from that formerly employed.
Undoubtedly, under this later statute with its, rearranged sentence construction, "stoppage of work . . . at the factory" is the condition which prevents the employee who is participating in a labor dispute from receiving the benefits of unemployment compensation. The clear-cut meaning of this last expression of the Legislature seems to have constituted a major factor in moulding the dissenting views of Mr. Justice Arnold, who regards the 1941 act as a legislative return to the policy of the 1936 act after an interlude under a different policy prescribed by the 1939 act.
This deduction is not supported by the language chosen to express the legislative intent. The Legislature in the 1941 act did not re-adopt the sentence structure of the 1936 act, but, on the contrary, chose a distinctly different sentence arrangement; one which, in recognition of the established rule with reference to the next preceding antecedent, declared the law to be that which the claimant herein is of the opinion it should have been in the first instance. The change is, of course, inapplicable to this controversy.
The method of accomplishing the change was and is appropriate. The Legislature determines the policy of the statutory law. We apply it.
The present case does not in any way involve the right to strike. If such a question were involved, I feel confident that my associates would fully agree that a properly conducted strike constitutes a lawful method of exerting economic pressure. Our lawmakers and courts have by past laws and interpretation thereof made it possible for the great majority of our people to improve their standard of living and working conditions by making it proper and lawful for employees to lawfully bargain collectively and to use all legal methods, including the strike, for the purpose of relieving themselves from what they deem to be burdensome, unjust, unfair, oppressive, and improper labor conditions, and to the end that the working classes may receive proper and adequate wages for their toil.
The Unemployment Compensation Act is a governmental aid to the working class. It may or may not aid them in instances where unemployment is directly connected with labor disputes, depending upon the disposition of the Legislature.
Because of the sentence construction of the language employed by the Legislature in 1936, I concur specially in the majority opinion.
I am authorized to state that Justices OSBORN, WELCH, and HURST concur *Page 45 
in the views herein expressed.